                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA


MICHAEL HENDERSON,                                      Civil No. 20-1523 (JRT/DTS)

      Petitioner,

v.                                                                ORDER

WILLIAM BOLIN, et al.,

      Respondents.


      Michael Henderson, OID #245287, MCF-Moose Lake, 1000 Lakeshore Drive,
      Moose Lake, MN 55767, pro se petitioner.

      Jonathan P Schmidt, HENNEPIN COUNTY ATTORNEY’S OFFICE, Hennepin
      County Government Center, 300 South 6th Street, Ste C-2000, Minneapolis,
      MN 55487, for respondents.

      United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated March 23, 2021. No objections have been filed to that Report and

Recommendation in the time period permitted. The Court, being duly advised in the

premises, upon the Report and Recommendation of the Magistrate Judge, and upon all of

the files, records and proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED that:

      1.     Petitioner Michael Henderson’s amended Petition Under 28 U.S.C. § 2254

for Writ of Habeas Corpus by a Person in State Custody, ECF No. 5-1, is DENIED and this

action is DISMISSED WITH PREJUDICE.

     2.     No certificate of appealability shall be issued.
      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: April 28, 2021
at Minneapolis, Minnesota
                                 s/John R. Tunheim ________
                                 JOHN R. TUNHEIM
                                 Chief Judge
                                 United States District Court




                                     2
